USDC IN/ND case 2:15-cr-00072-PPS-APR document 2866 filed 02/09/21 page 1 of 4


                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION


UNITED STATES OF AMERICA, )
                          )
             Plaintiff,   )
         v.               )
                          )                      15 CR 72-37
KASH LEE KELLY,           )                     Judge Philip P. Simon
                          )
                          )
             Defendant.   )


            KASH KELLY’S RESPONSE TO
   GOVERNMENT’S AMENDED SENTENCING MEMORANDOM

         Now Comes Defendant, KASH KELLY, by and through his attorney,

JOSHUA B. ADAMS, and respectfully objects to the government’s request

to deny Mr. Kelly his three points for acceptance of responsibility. In

support of his brief, Mr. Kelly states the following.


I. Plea Agreement

         Mr. Kelly plead guilty in June 2017. At that plea colloquy, the court
stated

               “one of the factors under the sentencing   guidelines
               that I have to take into consideration      when we
               compute your guideline range, is whether   or not you
               have accepted responsibility for having    committed
               this crime. . .

               Let’s say, next week you go and commit another
               crime . . those would be examples that would suggest
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2866 filed 02/09/21 page 2 of 4


           to the government that you are not really accepting
           responsibility; and if you did something like that,
           they would not be bound to ask me to give you a
           lower sentence on that basis.
Change of Plea, pp. 8-9. (emphasis added.

      For the next 6 years, Mr. Kelly accepted responsibility as it related

to this case before this honorable court. Mr. Kelly lived up to his

requirements under the plea agreement. He cooperated with the

government and provided useful and valuable information.

      Then, on January 6, 2021, Mr. Kelly traveled to Washington D.C.,

and posted pictures on his social media accounts that appear to place him

in the Capitol building. The District Court of the District of Columbia

subsequently charged him with two misdemeanors. He has not yet been

arraigned on those cases. He will be sent to the District of Columbia after

he is sentenced in this case.

II. Mr. Kelly is entitled to 2 or 3 points for acceptance of

responsibility.

      1. Mr. Kelly accepted responsibility for the charged conduct

      Section 3E1.1(a) provides that “if a defendant clearly demonstrates

acceptance of responsibility of his offense” the court should decrease the

offense level by two levels.” Factors the sentencing court considers in

whether to give this reduction include “(g) post-offense rehabilitative

efforts; and (h) the timeliness of the defendant’s conduct in manifesting
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2866 filed 02/09/21 page 3 of 4


the acceptance of responsibility.” USSG §3E1.1, n. 1; see United States v.

Sullivan, 916 F.2d 417, 420-21 (7th Cir. 1990).

      Mr. Kelly’s rehabilitation from a gang banging teenage to a caring

father is described in his sentencing memorandum. Dkt# 2859. Counsel

will not repeat that here. Mr. Kelly accepted responsibility for his conduct

before this honorable court. For six years, he cooperated with the

government, provided useful information and never mitigated his conduct

to which he plead guilty. He stayed away from gangs, drugs, and violence.

Moreover, even after his arrest on the new charges, he continued to

cooperate. He agreed to speak with the FBI about his conduct in the

District of Columbia. In fact, if he were to plead guilty in that case, he

would be entitled to at least a 2-point reduction for acceptance.

      The new advisory guideline range is virtually double from that in

the PSI. Instead of 46 months on the low-end of the advisory guidelines,

the government now seeks 87 months imprisonment. This sentencing

request ignores the years of cooperation from Mr. Kelly and his

rehabilitation from criminal conduct. It is in fact, greater than necessary

to achieve the sentencing goals of §3553(a).
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2866 filed 02/09/21 page 4 of 4


                                         Respectfully submitted,


                                         /s/Joshua B. Adams
                                         Joshua B. Adams
                                         Counsel for Kash Lee Kelly


Joshua B. Adams
LAW OFFICES OF JOSHUA B. ADAMS, P.C.
53 W. Jackson Blvd., Suite 1615
Chicago, IL 60604
(312) 566-9173
